Title: To Thomas Jefferson from Thomas Rodney, 24 May 1804
From: Rodney, Thomas
To: Jefferson, Thomas


          
            Dear President
            Washington Misisipi Territory May 24th. 1804.
          
          Yesterday I paid a Visit Which I had long promised to Old Col: Green of this Country Who was formerly Sent, Towit in the year 1785. by the State of Georgia to demand this Country of the Spainards—On that Occasion, as he informs me, When he Demanded the Country of the Spainish Commandant at Natchez—He replied that it was more than his life was worth to deliver it up, but that he would write to the Governor of Orleans; and after hearing from him, answered Col Green, “That this Country was part of Louisiana and that they had conquered it with their Arms and would Defend it with their Arms.”—The Col. Asked him how far Louisiana Extended? He replied “That it Extended to the River Pardigo and up that River to the head and thence Northward to Tennessee.” I have Noticed this because This demand and reply being in Some Measure official May perhaps have Some weight if not Too late in Discussing the Question respecting the bounds of L— Eastward as the declared limit Comes from the Spainards themselves—Col. Green also says, That from his Acquaintance with the Choctaw Chiefs he has little doubt but they Will be Willing to Exchange their Country on the East Side the Misisipi for a Country on the West Side, and thinks that he could have some Influence with them if he had any Opertunity or Authority to use it but Suspects that there are Many White People among them Who Will dissuade them from Such a Measure—That he has heard their old King Say That, Their Hunting had so much declined, and that The Indians being Too Idle To work must Soon leave their Country—for Said he in this case, What Else can they do? but this Old King is Since dead—however the Colonel says Many of their Chiefs were of the Same Opinion—Since I have been here I have Seen numbers of them Travelling Through the Settlements beging—And have heard Several complaints of their Killing the Planters Cattle to Eat—Yet Some of them bring in Venison To Sell; and many of them last Winter went on the Western Side of the River to Hunt Whom I Saw returning with Skins and furs in the Spring.
          I must beg leave to relate another Tale Old Colo: Green Told me—He Says a hunter Who some years ago was Taken Prisoner by the Huzaw Indians Told him that they carried him To the Misouiri Where it runs along the foot of a Salt Mountain Which Contains an inexhaustable fund of Rock Salt—That on that River near that place he saw a nation of White Indians (as White as any body) Who lived in Towns Composed of Good Houses and regularly laid out with Streets and were under regular Government, practised Many arts Cultivated the Earth and lived Comfortably and were Very quiet and peaceable &c This agrees with the acct. of Evans Which I heard at the Saline Spring from a Man Who Said he helped to Row the boat on his return down the lower parts of the Misouiri—As every thing That respects that part of our Country Seems Interesting you will excuse My Communicating Such accounts of it as Casually fall in My Way—Hunters indeed are almost the Only Persons That have Traversed that side of the River Extensively and altho their Accounts may not be altogether Correct they may be of Some use in acquiring a knowledge of it— I am with great respect and regard,
          Your Most Obedient
          
            Thomas Rodney 
          
        